UNITED STATES NAVY-MARINE CORPS
                 COURT OF CRIMINAL APPEALS
                      WASHINGTON, D.C.

                               Before
          J.R. MCFARLANE, K.M. MCDONALD, M.C. HOLIFIELD
                      Appellate Military Judges

                      UNITED STATES OF AMERICA

                                     v.

                        LEE M. MAPLES
            GUNNERY SERGEANT (E-7), U.S. MARINE CORPS

                           NMCCA 201300448
                       GENERAL COURT-MARTIAL

Sentence Adjudged: 21 August 2013.
Military Judge: Maj Nicholas A. Martz, USMC.
Convening Authority: Commanding General, 2d MAW, II MEF,
Cherry Point, NC.
Staff Judge Advocate's Recommendation: LtCol J.J. Murphy,
USMC.
For Appellant: CAPT Tierney M. Carlos, JAGC, USN.
For Appellee: Maj Crista D. Kraics, USMC; LCDR Brian C.
Burgtorf, JAGC, USN.

                              31 July 2014

     ---------------------------------------------------
                     OPINION OF THE COURT
     ---------------------------------------------------

THIS OPINION DOES NOT SERVE AS BINDING PRECEDENT, BUT MAY BE CITED AS
PERSUASIVE AUTHORITY UNDER NMCCA RULE OF PRACTICE AND PROCEDURE 18.2.

PER CURIAM:

     A military judge sitting as a general court-martial
convicted the appellant, contrary to his pleas, of one
specification of obstruction of justice, in violation of Article
134 Uniform Code of Military Justice, 10 U.S.C. § 934. The
military judge sentenced the appellant to sixty days’
restriction, ninety days’ hard labor without confinement,
reduction to pay grade E-5, ninety days’ confinement, a
reprimand, and a bad-conduct discharge. The convening authority
(CA) disapproved the reprimand, restriction, and hard labor
without confinement. The CA approved the remaining sentence as
adjudged and, except for the punitive discharge, ordered the
sentence executed.

     The appellant’s sole assignment of error is that the bad-
conduct discharge is unjustifiably severe based on the fact that
the appellant had an “otherwise honorable seventeen-year
career.” Appellant’s Brief of 22 Jan 2014 at 3. We disagree.
After carefully considering the record of trial and the
submissions of the parties, we are convinced that the findings
and the sentence are correct in law and fact, and that no error
materially prejudicial to the substantial rights of the
appellant occurred. Arts. 59(a) and 66(c), UCMJ.

                           Background

     During an undercover North Carolina state investigation
into internet crimes against children, it was discovered that
the appellant’s IP address was associated with an internet
router that was used to share images of child pornography
acquired by using peer-to-peer software. The IP address
associated with the images led investigators to the appellant’s
off-base residence. After obtaining a search warrant for the
appellant’s home, civilian agents found several hard drives and
a computer tower which were seized from the appellant’s
residence. During the search, the appellant’s wife told
investigators that the appellant was in Arizona for training and
had taken a laptop computer with him.

     Upon learning this, the case agent coordinated with the
Naval Criminal Investigative Service (NCIS) in Arizona to
recover the laptop from the appellant. After having procured a
search warrant, NCIS questioned the appellant about the location
of the laptop computer. The appellant initially told NCIS that
he had thrown the laptop away because it was broken. However,
upon further questioning, the appellant changed his story and
admitted that he had discarded the laptop after his wife
notified him of the earlier search conducted at their North
Carolina home.

     The appellant was a gunnery sergeant with over seventeen
years of service in the Marine Corps. During this time, he
served as a Marine Security Guard, deployed to Iraq and
Afghanistan and received a number of awards and decorations.


                                2
                    Sentence Appropriateness

     This court reviews the appropriateness of the sentence de
novo. United States v. Lane, 64 M.J. 1, 2 (C.A.A.F. 2006). A
military appellate court “may affirm only such findings of
guilty and the sentence or such part or amount of the sentence
as it finds correct in law and fact and determines, on the basis
of the entire record, should be approved.” Art. 66(c), UCMJ.
Sentence appropriateness involves the judicial function of
assuring that justice is done and that the appellant gets the
punishment he deserves. United States v. Healy, 26 M.J. 394,
395 (C.M.A. 1988). This requires “‘individualized
consideration’ of the particular appellant ‘on the basis of the
nature and seriousness of the offense and the character of the
offender.’” United States v. Snelling, 14 M.J. 267, 268 (C.M.A.
1982) (quoting United States v. Mamaluy, 27 C.M.R. 176, 180-81
(C.M.A. 1959)).

     After review of the entire record, we find that the
sentence is appropriate for this appellant and his offenses.
United States v. Baier, 60 M.J. 382, 384-85 (C.A.A.F. 2005. The
appellant was a gunnery sergeant with over seventeen years of
service in the United States Marine Corps when he destroyed
evidence that was subject to a search warrant in connection with
an investigation into the possession and sharing of child
pornography. Considering the nature and seriousness of this
conduct, weighed against the appellant’s military service,
overall performance, and recognition he received in the U.S.
Marine Corps, we conclude that justice was done and that the
appellant received the punishment he deserved. Granting
sentence relief at this point would be to engage in clemency, a
prerogative reserved for the CA, and we decline to do so.
Healy, 26 M.J. at 395-96.

                           Conclusion

     The findings and the sentence as approved by the CA are
affirmed.

                                For the Court



                                R.H. TROIDL
                                Clerk of Court



                                3